UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 19-1517


CORPORAL DERRECK CLAGETT, #3163,

                 Plaintiff - Appellee,

           v.

NAJA TALIBAH ZAHIR, a/k/a Naja Zahir El,

                 Defendant - Appellant.



                                   No. 19-1518


STATE OF MARYLAND,

                 Plaintiff - Appellee,

           v.

NAJA TALIBAH ZAHIR,

                 Defendant - Appellant.



                                   No. 19-1519


STATE OF MARYLAND,

                 Plaintiff - Appellee,
             v.

NAJA TALIBAH ZAHIR,

                    Defendant - Appellant.



Appeals from the United States District Court for the District of Maryland, at Baltimore
and Greenbelt. Paula Xinis, District Judge. (8:19-cv-01252-PX; 1:19-cv-01253-PX;
8:19-cv-01254-PX)


Submitted: July 18, 2019                                          Decided: July 22, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Naja Talibah Zahir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

       Naja T. Zahir appeals the district court’s order denying her requests to remove

state criminal and traffic charges to federal court and denying her requests for an

emergency injunction. “Generally, a district court’s order remanding a removed case to a

state court is not appealable.” Dominion Energy, Inc. v. City of Warren Police & Fire

Ret. Sys., __ F.3d __, __, No. 18-1844, 2019 WL 2707584, at *4 (4th Cir. June 28, 2019)

(citing 28 U.S.C. § 1447(d) (2012)). And on appeal, we confine our review to the issues

raised in the Appellant’s briefs. See 4th Cir. R. 34(b). Because Zahir’s informal briefs

do not challenge the district court’s dispositive rulings regarding her claims for injunctive

relief, Zahir has forfeited appellate review of that portion of the court’s order. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we dismiss the appeal as to the remand claims and affirm

the district court’s judgment as to the injunction claims. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                     DISMISSED IN PART,
                                                                      AFFIRMED IN PART




                                             3